UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 NOVAGOLD RESOURCES, INC. (Name of Subject Company (Issuer)) NOVAGOLD RESOURCES, INC. (Name of Filing Person (Offeror)) 5.50% Convertible Notes due 2015 (Title of Class of Securities) 66987E AA5 (CUSIP Number of Class of Securities) David L. Deisley General Counsel NOVAGOLD RESOURCES INC. 201 S. Main Street Street, Suite 400 Salt Lake City, UT 84111 (801) 639-0511 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing person) Copies to: Christopher J. Barry Kimberley R. Anderson Dorsey and Whitney LLP Columbia Center 701 Fifth Avenue, Suite 6100 Seattle, WA 98104-7043 (206) 903-8803 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** * The transaction value is estimated only for purposes of calculating the filing fee. The purchase price of the 5.50% Convertible Notes due 2015 (the “Notes”), as described herein, is equal to 100% of the principal amount of those Securities. As of April 2, 2013, there was $95,000,000 aggregate principal amount of the Securities outstanding, resulting in an aggregate maximum purchase price of $95,000,000. ** The amount of the filing fee was calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934, as amended, and equals $136.40 for each $1,000,000 of transaction value. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Not applicable Form or Registration No.: Not applicable Filing Party: Not applicable Date Filed:
